                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

ANTHONY OLIVER,                   )
                                  )
     Plaintiff,                   )
                                  )
v.                                )          CV418-213
                                  )
ADAM PARKER MASSEY, et al.,       )
                                  )
     Defendant.                   )

                                ORDER

     Pro se plaintiff Anthony Oliver filed this 42 U.S.C. § 1983 complaint

in the Superior Court of Chatham County, Georgia, and defendant

Massey removed it to this Court. See doc. 1. Defendant Massey has

moved for Judgment on the Pleadings on several grounds. Doc. 4. Oliver

has responded by seeking to voluntarily dismiss “this case against

Defendant Adam Parker Massey with prejudice . . . .” Doc. 7. Given the

existence of other, albeit anonymous, defendants, it is not entirely clear

whether Oliver seeks to dismiss only his claims against Massey and

proceed against the Doe defendants or dismiss the case entirely.

     Contemporaneously with this Order, the undersigned has

recommended that the Honorable William T. Moore, Jr., who has

presided over several of Oliver’s previous cases and who currently
presides over two others, impose restrictions on Oliver’s litigation before

this Court. See CV4:19-063, doc. 113; CV4:19-125, doc. 54. Although

Oliver’s conduct in this case does not warrant imposition of special

conditions, it is the undersigned’s recommendation that his consistent

and pervasive conduct in other cases does. If Judge Moore imposes those

restrictions, they should be imposed in this case too.

     In order to allow the necessary time for objections to the

undersigned’s recommendation to Judge Moore and his review of that

recommendation, this case is STAYED. The Clerk is DIRECTED to

ADMINISTRATIVELY TERMINATE the pending motions in this

case. Docs. 4 & 7. Once Judge Moore has ruled on the recommended

conditions,   the   undersigned    will   enter   a   further   Order      or

recommendation, as appropriate. Meanwhile, if Oliver wishes to dismiss

this case, in its entirety and with prejudice, he remains free to do so.

     SO ORDERED, this 13th day
                             y of September,
                                    p      , 2019.

                                   _______________________________
                                     ___________________________
                                   CHR       E L. RAY
                                    HRISTOPHER
                                     RISTOPH
                                          PHER
                                   UNITED STATESS MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                     2
